UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00058) Exact name of registrant as specified in charter:	The George Putnam Fund of Boston Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	April 30, 2013 Item 1. Schedule of Investments: George Putnam Balanced Fund The fund's portfolio 4/30/13 (Unaudited) COMMON STOCKS (58.7%) (a) Shares Value Banking (7.7%) Bank of America Corp. 773,400 $9,520,554 Bank of New York Mellon Corp. (The) 182,800 5,158,616 BB&T Corp. 121,000 3,723,170 Capital One Financial Corp. 115,500 6,673,590 Citigroup, Inc. 309,050 14,420,273 Comerica, Inc. 114,100 4,136,125 JPMorgan Chase & Co. 462,300 22,657,322 PNC Financial Services Group, Inc. 65,800 4,466,504 State Street Corp. 138,100 8,074,707 U.S. Bancorp 245,900 8,183,552 Wells Fargo & Co. 229,600 8,720,208 Basic materials (1.4%) Alcoa, Inc. 136,400 1,159,400 Dow Chemical Co. (The) 61,048 2,070,138 E.I. du Pont de Nemours & Co. 73,000 3,979,230 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 65,700 1,999,251 HB Fuller Co. 41,400 1,569,060 Nucor Corp. 46,400 2,023,967 PPG Industries, Inc. 15,400 2,265,956 Rio Tinto PLC ADR (United Kingdom) 15,500 713,930 Weyerhaeuser Co. (R) 35,072 1,070,047 Capital goods (2.5%) Cummins, Inc. 20,000 2,127,800 Eaton Corp PLC 68,400 4,200,443 Emerson Electric Co. 29,500 1,637,545 Illinois Tool Works, Inc. 60,500 3,905,880 Ingersoll-Rand PLC 29,000 1,560,200 Lockheed Martin Corp. 19,300 1,912,437 McDermott International, Inc. (NON) 188,100 2,008,908 Northrop Grumman Corp. 42,300 3,203,802 Parker Hannifin Corp. 34,500 3,055,665 Raytheon Co. 60,800 3,731,904 Staples, Inc. 45,800 606,392 United Technologies Corp. 33,100 3,021,699 Communication services (3.0%) AT&T, Inc. 224,782 8,420,333 Comcast Corp. Class A 196,500 8,115,450 Juniper Networks, Inc. (NON) 38,400 635,520 Time Warner Cable, Inc. 31,800 2,985,702 Verizon Communications, Inc. 180,500 9,730,755 Vodafone Group PLC ADR (United Kingdom) 249,000 7,616,910 Conglomerates (1.3%) 3M Co. 19,800 2,073,258 General Electric Co. 390,800 8,710,932 Tyco International, Ltd. 179,400 5,762,328 Consumer cyclicals (5.8%) ADT Corp. (The) (NON) 54,050 2,358,742 Bed Bath & Beyond, Inc. (NON) 82,700 5,689,760 Ford Motor Co. 355,700 4,876,647 Hasbro, Inc. 35,600 1,686,372 Home Depot, Inc. (The) 32,300 2,369,205 Johnson Controls, Inc. 161,100 5,640,111 Kimberly-Clark Corp. 25,900 2,672,621 Macy's, Inc. 113,800 5,075,480 Marriott International, Inc. Class A 51,220 2,205,533 News Corp. Class A 129,200 4,001,324 Owens Corning, Inc. (NON) 53,000 2,229,180 Stanley Black & Decker, Inc. 15,500 1,159,555 Target Corp. 109,600 7,733,376 Time Warner, Inc. 201,000 12,015,780 TJX Cos., Inc. (The) 40,300 1,965,431 Viacom, Inc. Class B 61,500 3,935,384 Wal-Mart Stores, Inc. 15,900 1,235,748 Walt Disney Co. (The) 90,500 5,687,020 Consumer finance (0.3%) American Express Co. 50,300 3,441,023 Consumer staples (4.8%) Altria Group, Inc. 75,400 2,752,854 Avon Products, Inc. 40,500 937,980 Coca-Cola Co. (The) 47,200 1,997,976 Coca-Cola Enterprises, Inc. 100,800 3,692,304 Colgate-Palmolive Co. 15,200 1,815,032 CVS Caremark Corp. 132,800 7,726,304 General Mills, Inc. 70,700 3,564,694 Kellogg Co. 44,100 2,868,264 Lorillard, Inc. 34,500 1,479,705 McDonald's Corp. 44,600 4,555,444 Newell Rubbermaid, Inc. 33,700 887,658 PepsiCo, Inc. 23,900 1,971,033 Philip Morris International, Inc. 168,900 16,145,150 Procter & Gamble Co. (The) 78,700 6,041,799 Walgreen Co. 52,900 2,619,079 Energy (7.2%) Anadarko Petroleum Corp. 44,300 3,754,868 Chevron Corp. 65,500 7,991,655 ConocoPhillips 55,400 3,348,930 Exxon Mobil Corp. 298,000 26,519,019 Halliburton Co. 139,000 5,945,030 Marathon Oil Corp. 191,500 6,256,305 Noble Corp. 54,500 2,043,750 Occidental Petroleum Corp. 55,900 4,989,634 Phillips 66 18,300 1,115,385 Royal Dutch Shell PLC ADR (United Kingdom) 210,791 14,327,463 Schlumberger, Ltd. 37,795 2,813,082 Southwestern Energy Co. (NON) 82,200 3,075,924 Suncor Energy, Inc. (Canada) 132,800 4,136,720 Total SA ADR (France) 59,100 2,969,184 Valero Energy Corp. 17,700 713,664 Financial (0.2%) CME Group, Inc. 35,300 2,148,358 Health care (10.3%) Baxter International, Inc. 95,100 6,644,637 Bristol-Myers Squibb Co. 72,500 2,879,700 CareFusion Corp. (NON) 87,500 2,926,000 CIGNA Corp. 107,300 7,100,041 Covidien PLC 93,812 5,988,958 Eli Lilly & Co. 58,000 3,212,040 GlaxoSmithKline PLC ADR (United Kingdom) 89,300 4,611,452 Johnson & Johnson 266,000 22,671,179 Medtronic, Inc. 76,700 3,580,356 Merck & Co., Inc. 233,000 10,951,000 Novartis AG ADR (Switzerland) 64,000 4,720,640 Pfizer, Inc. 570,458 16,583,213 Quest Diagnostics, Inc. 33,000 1,858,890 Sanofi ADR (France) 33,700 1,797,895 St. Jude Medical, Inc. 130,700 5,387,454 Stryker Corp. 61,600 4,039,728 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 89,000 3,407,810 Thermo Fisher Scientific, Inc. 90,100 7,269,268 UnitedHealth Group, Inc. 128,800 7,718,984 Zimmer Holdings, Inc. 62,100 4,747,545 Insurance (4.1%) Aflac, Inc. 71,000 3,865,240 Allstate Corp. (The) 57,800 2,847,228 American International Group, Inc. (NON) 97,700 4,046,734 Chubb Corp. (The) 58,000 5,108,060 Marsh & McLennan Cos., Inc. 151,300 5,750,913 MetLife, Inc. 165,800 6,464,542 Progressive Corp. (The) 57,700 1,459,233 Prudential Financial, Inc. 196,000 11,842,319 Sun Life Financial, Inc. (Canada) 63,900 1,801,341 Travelers Cos., Inc. (The) 97,400 8,318,934 Investment banking/Brokerage (1.2%) Blackstone Group LP (The) 38,700 795,285 Charles Schwab Corp. (The) 192,300 3,261,408 Goldman Sachs Group, Inc. (The) 58,810 8,590,377 Morgan Stanley 74,940 1,659,921 Real estate (0.3%) Equity Residential Trust (R) 21,448 1,245,271 Prologis, Inc. (R) 32,781 1,375,163 Simon Property Group, Inc. (R) 8,362 1,489,021 Technology (5.4%) Apple, Inc. 8,400 3,719,100 Cisco Systems, Inc. 390,000 8,158,800 EMC Corp. (NON) 280,700 6,296,101 Hewlett-Packard Co. 70,500 1,452,300 Honeywell International, Inc. 155,300 11,420,762 IBM Corp. 20,900 4,233,086 Intel Corp. 95,400 2,284,830 KLA-Tencor Corp. 16,400 889,700 L-3 Communications Holdings, Inc. 75,400 6,126,250 Microsoft Corp. 188,900 6,252,590 NetApp, Inc. (NON) 44,100 1,538,649 Oracle Corp. 63,400 2,078,252 Qualcomm, Inc. 51,000 3,142,620 SanDisk Corp. (NON) 51,700 2,711,148 Texas Instruments, Inc. 100,100 3,624,621 Xilinx, Inc. 49,000 1,857,590 Yahoo!, Inc. (NON) 52,900 1,308,217 Transportation (0.3%) FedEx Corp. 14,000 1,316,140 United Parcel Service, Inc. Class B 24,500 2,103,080 Utilities and power (2.9%) Ameren Corp. 82,700 2,997,875 American Electric Power Co., Inc. 89,200 4,587,556 Calpine Corp. (NON) 96,300 2,092,599 Dominion Resources, Inc. 32,400 1,998,432 Duke Energy Corp. 38,133 2,867,602 Edison International 91,500 4,922,700 Entergy Corp. 43,300 3,084,259 FirstEnergy Corp. 116,100 5,410,260 NextEra Energy, Inc. 32,700 2,682,381 PG&E Corp. 111,350 5,393,794 Total common stocks (cost $584,906,863) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (10.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.6%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, June 1, 2043 $1,000,000 $1,059,375 3s, TBA, May 1, 2043 17,000,000 18,058,515 U.S. Government Agency Mortgage Obligations (9.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 5,856 6,542 4s, July 1, 2042 8,826,781 9,471,205 3s, TBA, May 1, 2043 3,000,000 3,125,391 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 4,398,949 4,805,308 5s, with due dates from August 1, 2033 to January 1, 2039 1,904,877 2,070,831 4 1/2s, with due dates from September 1, 2040 to July 1, 2042 (FWC) 19,809,590 21,394,037 4 1/2s, TBA, May 1, 2043 10,000,000 10,782,031 3s, TBA, June 1, 2043 18,000,000 18,778,360 3s, TBA, May 1, 2043 41,000,000 42,886,640 Total U.S. government and agency mortgage obligations (cost $131,166,512) U.S. TREASURY OBLIGATIONS (8.2%) (a) Principal amount Value U.S. Treasury Notes 3s, September 30, 2016 $13,690,000 $14,901,351 2 3/8s, August 31, 2014 4,750,000 4,888,975 1 1/4s, April 15, 2014 21,300,000 21,525,480 0 1/4s, August 31, 2014 60,300,000 60,362,893 Total U.S. treasury Obligations (cost $101,540,433) CORPORATE BONDS AND NOTES (14.1%) (a) Principal amount Value Basic materials (1.0%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $245,000 $246,285 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 275,000 354,416 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 400,000 508,234 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 290,000 362,582 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 380,000 457,444 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 215,000 220,337 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 470,000 510,888 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 335,000 355,570 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 200,000 242,174 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 110,000 113,999 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 350,000 406,180 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 1,199,220 International Paper Co. sr. unsec. notes 9 3/8s, 2019 461,000 638,325 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 15,062 International Paper Co. sr. unsec. notes 7.95s, 2018 221,000 284,918 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 820,000 994,911 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 357,000 365,664 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 200,000 214,408 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 285,000 298,612 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 350,000 433,543 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 570,000 659,158 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 210,000 233,414 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 168,000 183,870 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 385,000 543,148 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 195,000 235,277 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 180,000 224,995 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 1,015,000 1,274,380 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 735,000 835,528 Capital goods (0.3%) Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 767,000 1,030,394 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,329,073 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 284,798 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 1,075,000 1,104,950 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 129,816 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 225,000 248,684 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 135,000 143,630 Communication services (1.4%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 200,000 249,966 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 280,000 290,859 American Tower Corp. sr. unsec. unsub. notes 3 1/2s, 2023 750,000 758,303 American Tower REIT, Inc. sr. unsec. unsub. notes 4 5/8s, 2015 (R) 555,000 590,683 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 163,000 192,681 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 1,194,000 1,499,491 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 1,490,000 1,454,145 CC Holdings GS V, LLC 144A company guaranty sr. notes 3.849s, 2023 240,000 247,493 CenturyLink, Inc. sr. unsec. debs. notes Ser. G, 6 7/8s, 2028 715,000 736,109 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 225,000 300,632 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 165,000 200,112 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 819,434 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 255,000 299,478 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 283,000 309,565 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 70,000 93,770 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 380,000 510,302 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 353,000 415,169 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 143,909 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 226,970 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 1,125,000 1,272,316 SES 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 275,000 297,538 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 610,000 869,418 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 300,000 315,059 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 845,000 964,047 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 640,000 827,163 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 355,000 439,475 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 71,000 95,808 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 770,000 1,039,243 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 980,000 1,339,937 Consumer cyclicals (1.0%) ADT Corp. (The) sr. unsec. unsub. notes 4 7/8s, 2042 279,000 274,412 ADT Corp. (The) sr. unsec. unsub. notes 3 1/2s, 2022 391,000 392,976 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 730,000 1,008,945 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 430,000 475,150 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 124,000 144,869 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 820,000 982,550 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 495,000 554,603 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 200,000 265,424 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 1,245,000 1,329,674 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 300,000 387,191 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 290,000 340,902 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 340,000 502,945 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 320,000 373,400 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 150,000 167,250 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 123,000 156,341 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 75,562 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 110,000 118,497 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 310,000 327,623 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 1,045,000 1,353,388 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 435,000 456,352 Owens Corning company guaranty sr. unsec. notes 9s, 2019 55,000 70,263 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 155,000 222,236 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 170,000 236,298 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 740,053 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 120,000 138,155 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 305,000 304,322 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 630,000 674,989 Consumer staples (1.1%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 127,000 178,039 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 201,000 280,440 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 1,055,000 1,048,580 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 272,517 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 553,815 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 855,000 1,198,927 Corrections Corp. of America company guaranty sr. notes 7 3/4s, 2017(R) 279,000 290,858 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 315,000 317,510 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 714,814 947,882 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 810,000 975,157 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 665,000 698,038 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 260,000 282,751 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 820,000 1,171,226 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 309,000 414,517 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 1,185,000 1,342,861 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 500,000 597,172 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 752,838 McDonald's Corp. sr. unsec. notes 5.7s, 2039 600,000 794,231 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 180,000 199,109 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 230,296 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 460,000 525,893 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 690,000 750,318 Energy (1.2%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 985,000 1,354,015 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 250,000 280,122 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 655,000 769,079 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 175,000 202,837 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 240,000 243,237 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 375,000 418,576 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 825,000 869,363 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 250,901 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 325,000 420,688 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 340,000 457,437 Lukoil International Finance B.V. 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 315,000 318,949 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 175,000 226,344 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 306,255 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 390,000 444,604 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 300,000 355,806 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 911,020 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 355,000 372,824 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 910,000 1,007,143 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 760,000 1,136,307 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 675,000 715,500 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 1,080,000 1,307,037 Spectra Energy Capital, LLC sr. notes 8s, 2019 820,000 1,084,882 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 245,000 266,324 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 583,353 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 93,000 122,971 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 245,000 286,075 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 280,000 322,173 Financials (5.3%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 1,515,000 1,664,515 Aflac, Inc. sr. unsec. notes 6.9s, 2039 500,000 680,057 Aflac, Inc. sr. unsec. notes 6.45s, 2040 345,000 453,229 American Express Co. sr. unsec. notes 7s, 2018 545,000 683,484 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 781,000 1,056,303 Aon PLC 144A company guaranty sr. unsec. bonds 4 1/4s, 2042 1,150,000 1,155,391 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 598,410 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 550,000 554,125 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, 2049 (France) 135,000 135,338 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 400,000 402,729 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 1,405,000 1,620,541 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 354,262 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 804,000 1,099,952 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 1,415,000 1,601,957 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 500,000 598,981 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 331,000 412,191 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, 2049 (France) 100,000 106,625 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 850,000 835,125 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 1,040,000 1,193,508 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 462,000 470,095 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 14,000 16,850 Citigroup, Inc. sr. unsec. sub. FRN notes 0.551s, 2016 123,000 119,319 Citigroup, Inc. sub. notes 5s, 2014 914,000 958,232 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 210,000 251,131 CNA Financial Corp. unsec. notes 6 1/2s, 2016 435,000 500,515 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 1,220,000 1,275,231 Credit Suisse of New York sr. unsec. notes 5.3s, 2019 475,000 562,781 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 605,000 784,963 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 361,000 429,618 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 19,000 19,037 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 785,000 875,364 GATX Financial Corp. notes 5.8s, 2016 560,000 626,016 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 355,000 377,631 General Electric Capital Corp. sr. unsec. FRN notes Ser. MTN, 0.492s, 2016 455,000 450,869 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 40,000 52,316 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 1,200,000 1,490,012 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 220,000 223,655 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 725,000 909,268 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 805,000 1,012,895 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 282,000 322,307 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,495,000 1,987,142 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 360,000 401,754 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 890,000 879,133 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 410,000 426,944 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 1,005,000 1,133,145 HSBC Bank USA, N.A. unsec. sub. notes 7s, 2039 342,000 466,111 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 2,000,000 2,030,000 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 450,000 459,000 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 785,000 844,205 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 275,000 308,000 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 780,000 908,433 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,000,000 1,183,006 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.29s, 2047 2,443,000 1,920,320 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 437,000 437,178 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 340,000 387,392 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,080,000 1,234,035 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 1,020,000 1,164,473 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 815,000 1,322,992 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,300,000 1,631,500 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 590,000 658,738 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 100,000 110,272 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 465,000 495,452 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 551,896 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 1,300,000 1,432,587 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 388,511 Pacific LifeCorp 144A sr. notes 6s, 2020 365,000 424,927 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 213,000 239,753 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 2,020,000 2,247,250 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 359,000 377,848 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 253,000 256,795 Prudential Holdings, LLC sr. FRN notes Ser. AGM, 1.155s, 2017 210,000 207,739 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 465,000 624,263 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 270,000 276,681 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 560,000 663,488 Royal Bank of Scotland PLC (The) sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 355,000 427,595 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 900,000 944,924 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, 2049 (United Kingdom) 600,000 656,700 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 300,000 306,495 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.28s, 2037 1,790,000 1,505,112 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 265,000 326,469 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 480,000 576,237 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 263,000 363,867 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 555,000 584,298 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,269,938 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 570,000 708,056 Wells Fargo Bank NA unsec. sub. FRN notes 0 1/2s, 2016 710,000 701,550 Westpac Capital Trust III 144A unsec. sub. FRN notes 5.819s, perpetual maturity 1,010,000 1,020,100 Willis Group Holdings, Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 710,000 809,301 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 214,000 229,515 Government (0.5%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 4,000,000 6,029,120 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 129,379 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 205,000 241,525 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 450,000 536,566 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 335,000 415,521 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 133,249 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 300,000 322,548 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 195,000 192,310 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 155,000 154,311 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 40,000 39,903 WellPoint, Inc. notes 7s, 2019 155,000 194,780 Zoetis Inc. 144A sr. unsec. notes 3 1/4s, 2023 114,000 117,410 Zoetis Inc. 144A sr. unsec. notes 1 7/8s, 2018 114,000 115,569 Technology (0.1%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 550,000 546,799 Softbank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 245,000 253,107 Xerox Corp. sr. unsec. notes 6.35s, 2018 400,000 472,863 Transportation (0.3%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 605,000 715,985 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 145,000 178,338 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 140,271 152,895 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 264,229 286,028 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 205,000 221,583 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 45,000 45,063 Kansas City Southern Railway 144A sr. unsec. notes 4.3s, 2043 85,000 85,196 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 390,000 501,752 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 185,000 190,331 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 678,087 801,837 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 590,000 620,593 Utilities and power (1.7%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 615,008 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 120,000 132,372 Beaver Valley Funding Corp. sr. bonds 9s, 2017 314,000 318,030 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 975,000 1,104,904 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,247,822 1,387,329 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 500,000 644,620 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 220,000 235,257 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 10,000 12,018 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 450,000 479,263 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 685,000 731,580 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 490,000 715,297 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 235,000 289,050 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 655,000 863,863 Electricite de France SA 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 640,000 739,786 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 252,000 252,315 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 360,000 391,637 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 690,000 829,823 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 240,000 274,476 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 370,000 394,991 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 185,000 202,187 ITC Holdings Corp. 144A notes 5 7/8s, 2016 270,000 304,700 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 426,533 Kansas Gas and Electric Co. bonds 5.647s, 2021 256,901 288,592 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 385,000 500,301 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 395,000 402,981 Nevada Power Co. mtge. notes 7 1/8s, 2019 295,000 380,129 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 350,000 473,680 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 140,000 177,168 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 331,000 374,998 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 145,000 155,610 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 1,285,000 1,485,182 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 656,000 705,200 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 110,000 132,418 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 889,000 1,212,969 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 975,000 1,040,910 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 210,000 223,718 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 1,945,000 2,120,050 Total corporate bonds and notes (cost $152,631,076) CONVERTIBLE PREFERRED STOCKS (0.9%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 47,616 $2,214,144 PPL Corp. $4.75 cv. pfd. 47,308 2,767,518 PPL Corp. $4.375 cv. pfd. 35,521 2,044,944 United Technologies Corp. $3.75 cv. pfd. 70,525 4,170,849 Total convertible preferred stocks (cost $10,466,895) INVESTMENT COMPANIES (0.7%) (a) Shares Value Financial Select Sector SPDR Fund 134,100 $2,507,670 Utilities Select Sector SPDR Fund 55,400 2,295,222 Vanguard MSCI Emerging Markets ETF 96,700 4,231,592 Total investment Companies (cost $7,605,924) MORTGAGE-BACKED SECURITIES (0.6%) (a) Principal amount Value Banc of America Commercial Mortgage Trust FRB Ser. 05-1, Class A4, 5.245s, 2042 $1,742,686 $1,826,614 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 4,969,053 86,182 Ser. T-56, Class 3, IO, 0.415s, 2043 6,011,637 78,668 Ser. T-56, Class 1, IO, 0.215s, 2043 7,681,023 57,608 Ser. T-56, Class 2, IO, 0.129s, 2043 7,118,897 21,968 Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.312s, 2045 1,568,316 14,642 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 194,241 19 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.2s, 2037 (Cayman Islands) 117,313 116,139 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.949s, 2032 275,972 151,785 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 396,096 398,077 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 410,752 415,887 Ser. 99-C1, Class G, 6.41s, 2031 765,731 786,789 Ser. 98-C4, Class H, 5.6s, 2035 1,074,000 1,163,732 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.763s, 2049 1,118,731 1,135,512 FRB Ser. 07-HQ12, Class A2FX, 5.763s, 2049 972,206 1,001,469 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 696,790 114,970 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,968,790 295,318 Total mortgage-backed securities (cost $6,897,317) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $309,639 IL State G.O. Bonds 4.421s, 1/1/15 420,000 441,181 4.071s, 1/1/14 1,250,000 1,276,638 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 496,090 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 328,952 Total municipal bonds and notes (cost $2,511,459) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%) (a) Principal amount Value Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $350,000 $385,140 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 450,000 485,390 Total foreign government and agency bonds and notes (cost $797,083) SHORT-TERM INVESTMENTS (13.2%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.04% (AFF) 157,123,331 $157,123,331 Straight-A Funding, LLC discounted commercial paper with an effective yield of 0.16%, June 12, 2013 $7,000,000 6,998,693 Total short-term investments (cost $164,122,024) TOTAL INVESTMENTS Total investments (cost $1,162,645,586) (b) TBA SALE COMMITMENTS OUTSTANDING at 4/30/13 (proceeds receivable $36,712,813) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, May 1, 2043 $18,000,000 5/13/13 $18,828,281 Government National Mortgage Association, 3s, May 1, 2043 17,000,000 5/21/13 18,058,515 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,242,456,779. (b) The aggregate identified cost on a tax basis is $1,166,478,536, resulting in gross unrealized appreciation and depreciation of $181,939,114 and $14,623,685, respectively, or net unrealized appreciation of $167,315,429. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $145,927,690 $126,613,458 $272,541,148 $92,426 $— Putnam Short Term Investment Fund * — 175,806,314 18,682,983 19,271 157,123,331 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (FWC) Forward commitment, in part or in entirety. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $57,395,430 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $16,850,979 $— $— Capital goods 30,972,675 — — Communication services 37,504,670 — — Conglomerates 16,546,518 — — Consumer cyclicals 72,537,269 — — Consumer staples 59,055,276 — — Energy 90,000,613 — — Financials 171,244,992 — — Health care 128,096,790 — — Technology 67,094,616 — — Transportation 3,419,220 — — Utilities and power 36,037,458 — — Total common stocks — — Convertible preferred stocks 4,170,849 7,026,606 — Corporate bonds and notes — 174,573,583 — Foreign government and agency bonds and notes 870,530 Investment companies 9,034,484 — — Mortgage-backed securities — 7,665,379 — Municipal bonds and notes — 2,852,500 — U.S. government and agency mortgage obligations — 132,438,235 — U.S. treasury obligations — 101,678,699 — Short-term investments 164,122,024 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments — (36,886,796) — Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The George Putnam Fund of Boston By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 27, 2013
